NCA Comp, Inc. v 1289 Clifford Ave. (2017 NY Slip Op 04576)





NCA Comp, Inc. v 1289 Clifford Ave.


2017 NY Slip Op 04576


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


22 CA 16-00066

[*1]NCA COMP, INC., AS ADMINISTRATOR OF CONTRACTORS SELF-INSURANCE TRUST FUND, PLAINTIFF-APPELLANT,
v1289 CLIFFORD AVE., DOING BUSINESS AS EMPIRE HEATING & AIR CONDITIONING, ET AL., DEFENDANTS, MEMMINGER'S PAINTING, INC., AND HISTORICON, INC., DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


TREVETT CRISTO SALZER ANDOLINA, P.C., ROCHESTER (ALAN J. DEPETERS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
PHILLIPS LYTLE LLP, BUFFALO (CRAIG R. BUCKI OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered October 2, 2015. The order granted the motion of defendant Memminger's Painting, Inc. and the cross motion of defendant Historicon, Inc. to dismiss plaintiff's complaint against them. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs, the motion and cross motion are denied, and the complaint against defendants Memminger's Painting, Inc. and Historicon, Inc. is reinstated.
Same memorandum as in NCA Comp, Inc. v 1289 Clifford Ave., doing business as Empire Heating & Air Conditioning ([appeal No. 1]) ___ AD3d ___ [June 9, 2017]).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court